         Case 3:20-cv-06425-VC Document 28 Filed 02/03/21 Page 1 of 6



 1   TOREY JOSEPH FAVAROTE (SBN: 198521)
     JING TONG (SBN: 285061)
 2   GLEASON & FAVAROTE, LLP
     4014 LONG BEACH BLVD., STE. 300
 3   LONG BEACH, CA 90807
     (213) 452-0510 Telephone
 4   (213) 452-0514 Facsimile
     tfavarote@gleasonfavarote.com
 5   jtong@gleasonfavarote.com
 6   Attorneys for Defendants
     Transdev Bus On Demand, LLC,
 7   Transdev Services, Inc., and Transdev North America, Inc.
 8   Matthew Righetti, Esq. (SBN 121012)
     Email: matt@righettilaw.com
 9   RIGHETTI GLUGOSKI, P.C.
     The Presidio of San Francisco
10   220 Halleck Street, Suite 220
     San Francisco, CA 94129
11   Tel: 415/983-0900 Fax: 800/447-5549
12   Attorneys for Plaintiff Jennifer Richards
13

14                         UNITED STATES DISTRICT COURT
15                      NORTHERN DISTRICT OF CALIFORNIA
16

17   JENNIFER RICHARDS, individually and )           Case No. 3:20-cv-06425-VC
     on behalf of all others similarly situated, )
18                                               )
                  Plaintiffs,                    )   JOINT STIPULATION TO DISMISS
19                                               )   CLASS ACTION PURSUANT TO
           vs.                                   )   FEDERAL RULES OF CIVIL
20                                               )   PROCEDURE 41(a);
     TRANSDEV BUS ON DEMAND, LLC., )                 DECLARATION OF MATTHEW
21   and DOES 1 through 100,                     )   RIGHETTI; AND [PROPOSED]
                                                 )   ORDER
22                Defendant.                     )
                                                 )
23                                               )
                                                 )
24                                               )   State Action Filed: March 2, 2020
                                                 )   Removal Date:       September 11, 2020
25                                               )   Trial Date:         None
                                                 )
26                                               )
                                                 )
27                                               )
                                                 )
28

       JOINT STIPULATION TO DISMISS CLASS ACTION PURSUANT TO FEDERAL RULES OF CIVIL
         PROCEDURE 41(A); DECLARATION OF MATTHEW RIGHETTI; AND [PROPOSED] ORDER
                                                             USDC Case No. 3:20-cv-06425-VC
           Case 3:20-cv-06425-VC Document 28 Filed 02/03/21 Page 2 of 6



 1   TO THE HONORABLE COURT:
 2          PLEASE TAKE NOTICE that plaintiff Jennifer Richards (“Plaintiff”) and
 3   defendants Transdev Bus On Demand, LLC, Transdev Services, Inc., and Transdev
 4   North America, Inc. (“Defendants”) (collectively referred to herein as “the Parties”)
 5   hereby jointly stipulate as follows:
 6          WHEREAS on March 2, 2020, Plaintiff filed a class action and PAGA
 7   representative action complaint (“Action”);
 8          WHEREAS on October 20, 2020, this Action was related to the Hakeem v.
 9   Transdev et. al. case, Case No., 19-cv-02161-VC, a class action that is still pending
10   in this Court and was certified by this Court on September 1, 2020; which concerns
11   substantially the same parties, bus drivers/operators, and transactions including the
12   alleged failure to pay wages, provide accurate wage statements and waiting time
13   penalties;
14          WHEREAS since a class has been certified in Hakeem, the Parties have
15   agreed to settle Plaintiff’s individual claims without prejudice to the claims or rights
16   of those in the Hakeem case or those Plaintiff sought to represent in this Action;
17          WHERAS since this matter is in its early stages, no class notice was sent to
18   the unnamed class members regarding this Action, and their rights are not affected
19   by the settlement of Plaintiff’s individual claims;
20          WHEREAS dismissal of this Action will not prejudice the unnamed class
21   members/aggrieved employees whose claims will be dismissed without prejudice;
22          WHEREAS for the reasons stated above the Parties believe that the unnamed
23   class members/aggrieved employees do not need to be notified of the dismissal;
24          WHEREAS on January 15, 2021, the Parties settled all of Plaintiff’s
25   individual claims in the Action and Plaintiff executed a general release of all claims
26   arising out of her employment with Defendants;
27   ///
28
                                                1.
       JOINT STIPULATION TO DISMISS CLASS ACTION PURSUANT TO FEDERAL RULES OF CIVIL
         PROCEDURE 41(A); DECLARATION OF MATTHEW RIGHETTI; AND [PROPOSED] ORDER
                                                             USDC Case No. 3:20-cv-06425-VC
         Case 3:20-cv-06425-VC Document 28 Filed 02/03/21 Page 3 of 6



 1         WHEREAS the settlement agreement allocates the following to Plaintiff’s
 2   individual PAGA claim: $500.00 ($666.67 x 0.75) to the Labor and Workforce
 3   Development Agency (“LWDA”) which is 75% of her total individual PAGA claims
 4   of $666.67;
 5         WHEREAS the Parties stipulate to dismiss Plaintiff’s individual claims with
 6   prejudice, and the putative or unnamed class members/aggrieved employees claims
 7   without prejudice.
 8         IT IS SO STIPULATED.
 9

10
     Dated: February 2, 2021                         GLEASON & FAVAROTE, LLP
11                                                   TOREY JOSEPH FAVAROTE
                                                     JING TONG
12

13                                               By: /s/ Jing Tong1
                                                             Jing Tong
14
                                                     Attorneys for Defendants
15                                                   TRANSDEV BUS ON DEMAND,
                                                     LLC, TRANSDEV SERVICES, INC.,
16                                                   and TRANSDEV NORTH
                                                     AMERICA, INC.
17

18   Dated: February 2, 2021                         RIGHETTI GLUGOSKI, P.C.
                                                     MATTHEW RIGHETTI
19

20                                               By: /s/ Matthew Righetti
                                                            Matthew Righetti
21
                                                     Attorneys for Plaintiff JENNIFER
22                                                   RICHARDS
23

24

25

26
           1
27           All other signatories listed, and on whose behalf the filing is submitted,
     concur in the filing’s content and have authorized the filing.
28
                                                2.
       JOINT STIPULATION TO DISMISS CLASS ACTION PURSUANT TO FEDERAL RULES OF CIVIL
         PROCEDURE 41(A); DECLARATION OF MATTHEW RIGHETTI; AND [PROPOSED] ORDER
                                                             USDC Case No. 3:20-cv-06425-VC
Case 3:20-cv-06425-VC Document 28 Filed 02/03/21 Page 4 of 6



             DECLARATION OF MATTHEW RIGHETTI
Case 3:20-cv-06425-VC Document 28 Filed 02/03/21 Page 5 of 6
Case 3:20-cv-06425-VC Document 28 Filed 02/03/21 Page 6 of 6
